Order of the Surrogate’s Court of Queens county, in so far as appealed from, reversed on the law and the facts, with costs against respondent Ratke personally, appellant’s motion to vacate the decree of the Surrogate’s Court of June 15, 1932, granted, and the matter remitted to the Surrogate’s Court with a direction that a decree be entered surcharging the account of the said Ratke, as general guardian, with the sum of $1,395.61, with interest from the 3d day of July, 1912; directing that the said sum, with interest, be paid to the appellant, Michael Gier; that the surrogate take proof on the question of the alleged forgery of the name of Albert G. Kalb, deceased, as surety on the bond of said Ratke, as such guardian, and that he make a determination thereon and an appropriate decree with respect to the liability of the estate of said Albert G. Kalb, deceased. From the record on this appeal and from the decisions of this court on former appeals in this matter, and from the verified account of Laura Ratke, as general guardian, made on December 30, 1913, and the other proofs and circumstances before us, it appears that Laura Ratke, as general guardian of the appellant, received from Stella Gier, the former guardian of the appellant, the sum of $1,395.61 on or about the 3d day of July, 1912, for no part of which she has accounted to the appellant. (Matter of Gier, 234 App. Div. 880; Matter of Gier, 240 id. 859; Matter of Ratke [Gier], 243 id. 560.) Lazansky, P. J., Hagarty, Scudder, Tompkins and Johnston, JJ., concur.